     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rjung@wrightlegal.net
 6   Attorneys for Plaintiff, Wells Fargo Bank, N.A., as Trustee for ABFC 2004-OPT3 Trust, ABFC
 7   Asset-Backed Certificates, Series 2004-OPT3

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
10   WELLS FARGO BANK, N.A., AS TRUSTEE                   Case No.: 2:17-cv-01184-APG-VCF
     FOR ABFC 2004-OPT3 TRUST, ABFC
11   ASSET-BACKED CERTIFICATES, SERIES                    STIPULATION AND ORDER TO
     2004-OPT3,                                           EXTEND DISPOSITIVE MOTION
12              Plaintiff,                                DEADLINES
13         vs.
                                                          [THIRD REQUEST]
14   KARI LEE LIMITED PARTNERSHIP;
     SATICOY BAY, LLC SERIES 5451
15   AUTUMN CROCUS; ALARISA
16   PROPERTIES, LLC; ARBOR PARK
     COMMUNITY ASSOCIATION; ABSOLUTE
17   COLLECTION SERVICES LLC,
18
                    Defendants.
19
20          Plaintiff, Wells Fargo Bank, N.A., as Trustee for ABFC 2004-OPT3 Trust, ABFC Asset-
21   Backed Certificates, Series 2004-OPT3 (“Wells Fargo” or “Plaintiff”), Defendant, Saticoy Bay,
22   LLC Series 5451 Autumn Crocus (“Saticoy Bay”), Defendant, Absolute Collection Services,
23   LLC (“ACS”) and Defendant, Arbor Park Homeowners Association (“HOA”), by and through
24   their respective attorneys of record, hereby stipulate and agree as follows:
25          WHEREAS, the parties previously agreed to extend dispositive motion deadlines from
26   June 10, 2019, 2019 to July 10, 2019, to allow the parties additional time to reach a global
27   resolution. Presently, the parties do not believe a settlement will be reached but request an
28   additional two (2) days to finalize and file their respective dispositive motions. Therefore,



                                                  Page 1 of 2
 1          IT IS HEREBY STIPULATED AND AGREED that the dispositive motion deadline
 2   should be continued from July 10, 2019 to July 12, 2019.
 3          This is the parties’ third request for extension of the deadline to file dispositive motions.
 4   This request is not intended to cause any delay or prejudice to any party.
 5          IT IS SO STIPULATED.
 6
     DATED this 10th day of July, 2019.                    DATED this 10TH day of July, 2019.
 7
 8   WRIGHT, FINLAY & ZAK, LLP                             LAW OFFICES OF MICHAEL F. BOHN,
                                                           ESQ., LTD.
 9
     /s/ Rock K. Jung, Esq.                                /s/ Adam R. Trippiedi, Esq.
10
     Robert A. Riether, Esq.                               Michael F. Bohn, Esq.
11   Nevada Bar No. 12076                                  Nevada Bar No. 1641
     Rock K. Jung, Esq.                                    Adam R. Trippiedi, Esq.
12   Nevada Bar No. 10906                                  Nevada Bar No. 12294
13   7785 W. Sahara Ave., Suite 200                        2260 Corporate Circle, Suite 480
     Las Vegas, NV 89117                                   Henderson, Nevada 89074
14   Attorneys for Plaintiff, Wells Fargo Bank,            Attorney for Defendant, Defendant Saticoy
     N.A., as Trustee for ABFC 2004-OPT3 Trust,            Bay LLC
15   ABFC Asset-Backed Certificates, Series 2004-
16   OPT3

17   DATED this 10th day of July, 2019.                    DATED this 10th day of July, 2019.
18   ABSOLUTE COLLECTION SERVICES,                         TYSON & MENDES, LLP
19   LLC

20   /s/ Shane D. Cox, Esq.                                _/s/ Margaret E. Schmidt, Esq.________
     Shane D. Cox, Esq.                                    Margaret E. Schmidt, Esq.
21
     Nevada Bar No. 13852                                  Nevada Bar No. 12489
22   8440 W. Lake Mead Blvd., Suite 210                    3960 Howard Hughes Pkwy, Suite 600
     Las Vegas, NV 89128                                   Las Vegas, Nevada 89169
23   Attorneys for Defendant, Absolute Collection          Attorney for Defendant, Arbor Park
     Services, LLC                                         Homeowners Association
24
                                                 ORDER
25
       IT IS SO ORDERED:
26            7-11-2019
27   DATED: _________________________
                                                          ___________________________________
28                                                        UNITED STATES MAGISTRATE JUDGE



                                                 Page 2 of 2
